UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 13, 2017 INNOVATION PHARMACEUTICALS INC. (Exact Name of Registrant as Specified in Charter) Nevada 001-37357 30-0565645 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 100 Cummings Center, Suite 151-B Beverly, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (978) 921-4125 CELLCEUTIX CORPORATION (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the Registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ¨ If an emerging growth company, indicate by check mark if the Registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Item 7.01. Regulation FD Disclosure On July 13, 2017 Innovation Pharmaceuticals Inc. issued a press release titled, “Innovation Pharmaceuticals Phase 2 PoC Trial for Inflammatory Bowel Disease Achieves Induction of Remission in a Majority of Patients Treated with Brilacidin” and presented a slide deck with topline results from the Brilacidin-UP/UPS trial, as well as information on the ongoing Brilacidin Phase 2 trial in the treatment of Oral Mucositis, at the Drug Discovery & Therapy World Congress in Boston, MA. Copies of the press release and presentation are furnished herewith as Exhibits 99.1 and 99.2, respectively. The information in this Current Report on Form 8-K under Item 7.01, including the accompanying exhibits, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by reference to such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release dated July 13, 2017 Clinical Data Presentation — dated July 13, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INNOVATION PHARMACEUTICALS INC. Dated: July 13, 2017 By: /s/ Leo Ehrlich Name: Leo Ehrlich Title: Chief Executive Officer and Chief Financial Officer 3
